Citation Nr: 1643426	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for lung cancer, for accrued benefits purposes. 

2. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1981 to January 1989.  He died in July 2013.  The appellant has been substituted as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is necessary prior to adjudication of the appellant's claims on appeal.  The claims file contains two medical opinions related to the etiology of the advanced stage non-small cell lung cancer that resulted in the Veteran's death in July 2013. Unfortunately, neither of the opinions provided is sufficient to resolve the appellant's claims.  

The March 2014 VA examiner opined that the Veteran's advanced stage non-small cell lung cancer was less likely as not caused by, or a result of, his exposure to contaminated water at Camp Lejeune; however, the examiner's rationale only discussed the Veteran's history of cigarette smoking and cigarette smoking's position as the predominant cause of lung cancer worldwide.  The Board notes, however, that this rationale does not discuss the Veteran's known exposure to "volatile organic compounds" (VOCs), which has been identified as a "serious" risk factor for lung cancer in an opinion provided by H.S., M.D.  The Board finds that a rationale that discusses the Veteran's exposure to contaminated water at Camp Lejeune should be obtained.  

Additionally, the March 2014 opinion erroneously states that the Veteran only served at Camp Lejeune from March 12, 1985 to December 31, 1987.  The Veteran is known to have served at Camp Lejeune until his separation from service on January 5, 1989.  The Board notes, however, that December 31, 1987 is the last date at which exposure to VOCs is recognized by VA.  VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957-1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  Accordingly, the examiner should discuss the Veteran's conceded exposure to VOCs from March 12, 1985 to December 31, 1987.  

The Board also finds that the private opinion of H.S., M.D. from November 2014 is inadequate as it is based upon an inaccurate factual premise and applies an incorrect legal standard for its conclusion.  First, the November 2014 opinion states that the Veteran was lived on base at Camp Lejeune for four years from January 5, 1985 to January 5, 1989, and that "during these four years, [the Veteran] utilized the base housing, administrative buildings, and recreational facilities, all places where he was exposed to TCE, PCE, benzene and vinyl chloride."  The Veteran's personnel records indicate that he was transferred to Camp Lejeune in March 1985 (rather than January 1985) and, as discussed above, exposure to TCE, PCE, benzene and vinyl chloride after December 31, 1987 has not been conceded by VA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  As this opinion presumes significant additional exposure to VOCs that is not supported by the evidence of record, the Board finds this opinion to be inadequate to resolve the appellant's claims. 

Further, the private opinion states the following: "this is a classic case of a person who had two serious risk factors for lung cancer: cigarette smoking and exposure to water at Camp Lejeune which contained TCE, PCE, Benzene and Vinyl Chloride.  Neither smoking nor this exposure to the chemicals can be isolated as the sole cause of his cancer.  Based upon my review of the c-file, medical records, and research articles it is highly likely that the Veteran's lung cancer was caused by the combination of cigarette smoking and his exposure to the water at Camp Lejeune."  Particularly, the private opinion identifies two risk factors, one of which is not related to service, as jointly responsible for a greater than fifty percent chance of causing the Veteran's lung cancer.  

As neither opinion reflects an adequate review of the entire record, a remand for an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who provided the March 2014 VA medical opinion and request an addendum opinion.  The Veteran's claims file and a copy of this Remand must be provided to the examiner for review.  If the examiner from March 2014 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in her place.

Based on a review of the claims file, the examiner should answer the following question:

Is it "as likely as not" (50 percent or greater probability) that the Veteran's lung cancer was caused by his active service, to include: his exposure to contaminated water at Camp Lejeune.  

The examiner is asked to specifically acknowledge that the Veteran was based at Camp Lejeune from March 12, 1985 to January 5, 1989; however, exposure to volatile organic compounds should not exceed December 31, 1987, unless otherwise indicated by the record.  

If providing a negative opinion, the examiner is asked to specifically discuss the opinions provided by the November 2014 private opinion and to address potential risk factors, other than cigarette smoking, in the rationale provided, including: exposure to contaminated water at Camp Lejeune.

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

